

EXHIBIT 10.2
EXECUTION COPY
EXHIBIT A


NON-QUALIFIED STOCK OPTION AGREEMENT
 
AGREEMENT made as of June 1, 2010, by and between Frederick’s of Hollywood Group
Inc., a New York corporation (the “Company”), and Thomas Rende (the “Employee”).
 
WHEREAS, effective on June 1, 2010 (the “Grant Date”), pursuant to the terms and
conditions of the Company’s Amended and Restated 1988 Stock Option Plan (the
“Plan”), the Compensation Committee of the Board of Directors of the Company
(the “Committee”) authorized the grant to the Employee of an option (the
“Option”) to purchase an aggregate of 100,000 shares of the authorized but
unissued Common Stock of the Company, $.01 par value (the “Common Stock”),
conditioned upon the Employee’s acceptance thereof upon the terms and conditions
set forth in this Agreement and subject to the terms of the Plan; and
 
WHEREAS, the Employee desires to acquire the Option on the terms and conditions
set forth in this Agreement.
 
IT IS AGREED:
 
1.           Grant of Stock Option.  The Company hereby grants the Employee the
Option to purchase all or any part of an aggregate of 100,000 shares of Common
Stock (the “Option Shares”) on the terms and conditions set forth herein and
subject to the provisions of the Plan.
 
2.           Non-qualified Stock Option.  The Option represented hereby is not
intended to be an Option which qualifies as an “Incentive Stock Option” under
Section 422 of the Internal Revenue Code of 1986, as amended.
 
3.           Exercise Price.  The exercise price of the Option shall be $0.84
per share, subject to adjustment as hereinafter provided.

 

--------------------------------------------------------------------------------

 
 
4.           Vesting and Exercisability.  Subject to the terms and conditions of
the Plan, and provided that the Employee has remained continuously employed by
the Company as of each vesting date except as otherwise provided herein, this
Option shall vest and become exercisable in three (3) annual installments as
follows: (i) 25,000 Option Shares on each of the first and second anniversaries
of the Grant Date and (ii) 50,000 Option Shares on the third anniversary of the
Grant Date.  After a portion of the Option becomes exercisable, it shall remain
exercisable except as otherwise provided herein, until the close of business on
the day immediately preceding the tenth anniversary of the Grant Date (the
“Exercise Period”).
 
5.           Effect of Termination of Employment.
 
5.1           Termination Due to Death.  If Employee’s employment by the Company
terminates by reason of death, the portion of the Option, if any, that was
exercisable as of the date of death may thereafter be exercised by the
Employee’s designated beneficiary (or, if no beneficiary is designated, by the
legal representative of the estate or by the legatee of the Employee under the
will of the Employee) for a period of one (1) year from the date of such death
or until the expiration of the Exercise Period, whichever period is
shorter.  The portion of the Option, if any, which was not exercisable as of the
date of death shall immediately expire upon death.
 
5.2           Termination Due to Disability.  If Employee’s employment by the
Company terminates by reason of “Disability” (as such term is defined in the
Employment Agreement, dated as of June 1, 2010, between the Company and
Employee, or any successor agreement (“Employment Agreement”)), the portion of
the Option, if any, that was exercisable as of the date of termination of
employment may thereafter be exercised by Employee for a period of one (1) year
from the date of termination of employment or until the expiration of the
Exercise Period, whichever period is shorter.  The portion of the Option, if
any, which was not exercisable as of the date of such termination of employment
shall immediately expire on the date of such termination of employment.
 
5.3           Termination for Cause.  If Employee’s employment by the Company is
terminated for “Cause” (as such term is defined in the Employment Agreement),
(i) this Option, whether or not exercisable, shall immediately expire and (ii)
the Company may require the Employee to pay to the Company the economic value of
any Option Shares purchased hereunder by the Employee within the six (6) month
period prior to the date of such termination of employment.  For this purpose,
the term “economic value” means the difference between the Fair Market Value of
the Option Shares on the date of such termination of employment (or the sales
price of such shares if the Option Shares were sold during such six (6) month
period) and the Exercise Price of such shares.  In such event, the Employee
hereby agrees to remit to the Company, in cash, by no later than thirty (30)
days after the date of termination or the date established under the Employment
Agreement for curing any conduct amounting to Cause has expired, whichever is
later, an amount equal to the economic value as defined above.

 
2

--------------------------------------------------------------------------------

 

5.4           Termination by the Company Without Cause or by Employee for Good
Reason.  If Employee’s employment is terminated by the Company without “Cause”
(as such term is defined in the Employment Agreement) or by Employee for “Good
Reason” (as such term is defined in the Employment Agreement), then the portion
of the Option which is exercisable on the date of termination of employment and
any additional portion of the Option which would have otherwise vested on or
prior to June 1, 2013 if employment had continued through that date shall
continue to vest as scheduled and shall continue to be exercisable thereafter,
absent the death of Employee (in which case the Option shall be exercisable by
the Employee’s personal representative or heirs, as the case may be, within one
year after the date of death of the Employee), until the expiration of the
Exercise Period.
 
5.5           Other Termination.  If Employee’s employment is terminated for any
reason other than (i) death, (ii) Disability, (iii) for Cause, (iv) without
Cause by the Company or (v) by the Employee for Good Reason (a) prior to June 1,
2013, then the portion of the Option, if any, that was exercisable as of the
date of termination of employment may thereafter be exercised by the Employee
for a period of ninety (90) days from the date of termination of employment, and
any remaining unvested portion of the Option shall expire on the date of
termination or (b) on or after June 1, 2013, then the portion of the Option that
was exercisable as of the date of termination of employment may thereafter be
exercised by the Employee until the expiration of the Exercise Period, and any
remaining unvested portion of the Option shall expire on the date of
termination.
 
6.           Withholding Tax.  Not later than the date as of which an amount
first becomes includible in the gross income of the Employee for Federal income
tax purposes with respect to the Option, the Employee shall pay to the Company,
or make arrangements satisfactory to the Committee regarding the payment of, any
Federal, state and local taxes of any kind required by law to be withheld or
paid with respect to such amount (“Withholding Tax”).  The obligations of the
Company under the Plan and pursuant to this Agreement shall be conditional upon
such payment or arrangements with the Company and the Company shall, to the
extent permitted by law, have the right to deduct any Withholding Taxes from any
payment of any kind otherwise due to the Employee from the Company.

 
3

--------------------------------------------------------------------------------

 
 
7.           Adjustments.
 
7.1           In the event of a stock split, stock dividend, combination of
shares, or any other similar change in the Common Stock of the Company as a
whole, the Board of Directors of the Company shall make equitable, proportionate
adjustments in the number and kind of shares covered by the Option and in the
option price hereunder.
 
7.2           In the event of any reclassification or reorganization of the
outstanding shares of Common Stock other than a change covered by Section 7.1 or
that solely affects the par value of such shares of Common Stock, or in the case
of any merger or consolidation of the Company with or into another corporation
(other than a consolidation or merger in which the Company is the continuing
corporation and that does not result in any reclassification or reorganization
of the outstanding shares of Common Stock), the Employee shall have the right
thereafter (until the expiration of the right of exercise of this Option) to
receive upon the exercise hereof after such event, for the same aggregate
Exercise Price payable hereunder immediately prior to such reclassification,
reorganization, merger or consolidation, the amount and kind of consideration
receivable by a holder of the number of shares of Common Stock of the Company
obtainable upon exercise of this Option immediately prior to such event.  The
provisions of this Section 7.2 shall similarly apply to successive
reclassifications, reorganizations, mergers or consolidations, sales or other
transfers.
 
8.           Method of Exercise.
 
8.1           Notice to the Company.  The Option shall be exercised in whole or
in part by written notice in substantially the form attached hereto as Exhibit A
directed to the Company at its principal place of business accompanied by full
payment as hereinafter provided of the exercise price for the number of Option
Shares specified in the notice and of the Withholding Taxes, if any.
 
8.2           Delivery of Option Shares.  The Company shall deliver a
certificate for the Option Shares to the Employee as soon as practicable after
payment therefor.

 
4

--------------------------------------------------------------------------------

 
 
8.3           Payment of Purchase Price.  The Employee shall make cash payments
by certified or bank check, in each case payable to the order of the Company;
the Company shall not be required to deliver certificates for Option Shares
until the Company has confirmed the receipt of good and available funds in
payment of the purchase price thereof and of the Withholding Taxes, if any.
 
9.           Nonassignability.  The Option shall not be assignable or
transferable except by will or by the laws of descent and distribution in the
event of the death of the Employee.  No transfer of the Option by the Employee
by will or by the laws of descent and distribution shall be effective to bind
the Company unless the Company shall have been furnished with written notice
thereof and a copy of the will and such other evidence as the Company may deem
necessary to establish the validity of the transfer and the acceptance by the
transferee or transferees of the terms and conditions of the Option.
 
10.         Company Representations.  The Company hereby represents and warrants
to the Employee that:
 
(i)            the Company, by appropriate and all required action, is duly
authorized to enter into this Agreement and consummate all of the transactions
contemplated hereunder; and
 
(ii)           the Option Shares, when issued and delivered by the Company to
the Employee in accordance with the terms and conditions hereof, will be duly
and validly issued and fully paid and non-assessable.
 
11.         Employee Representations.  The Employee hereby represents and
warrants to the Company that:
 
(i)            he is acquiring the Option and shall acquire the Option Shares
for his own account and not with a view towards the distribution thereof;
 
(ii)           he has received a copy of all reports and documents required to
be filed by the Company with the Commission pursuant to the Exchange Act within
the last 24 months and all reports issued by the Company to its stockholders;
 
(iii)          he understands that he must bear the economic risk of the
investment in the Option Shares, which cannot be sold by him unless they are
registered under the Securities Act of 1933 (the “1933 Act”) or an exemption
therefrom is available thereunder and that the Company is under no obligation to
register the Option Shares for sale under the 1933 Act;

 
5

--------------------------------------------------------------------------------

 
 
(iv)         he has had both the opportunity to ask questions and receive
answers from the officers and directors of the Company and all persons acting on
its behalf concerning the terms and conditions of the offer made hereunder and
to obtain any additional information to the extent the Company possesses or may
possess such information or can acquire it without unreasonable effort or
expense necessary to verify the accuracy of the information obtained pursuant to
clause (ii) above;
 
(v)           he is aware that the Company shall place stop transfer orders with
its transfer agent against the transfer of the Option Shares in the absence of
registration under the 1933 Act or an exemption therefrom as provided herein;
and
 
(vi)          in the absence of an effective registration statement under the
1933 Act, the certificates evidencing the Option Shares shall bear the following
legend:
 
“The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933.  The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.”
 
12.         Restriction on Transfer of Option Shares.  Anything in this
Agreement to the contrary notwithstanding, the Employee hereby agrees that he
shall not sell, transfer by any means or otherwise dispose of the Option Shares
acquired by the Employee without registration under the 1933 Act, or in the
event that they are not so registered, unless (i) an exemption from the 1933 Act
registration requirements is available thereunder, and (ii) the Employee has
furnished the Company with notice of such proposed transfer and the Company’s
legal counsel, in its reasonable opinion, shall deem such proposed transfer to
be so exempt.
 
13.         Miscellaneous.
 
13.1         Notices.  All notices, requests, deliveries, payments, demands and
other communications which are required or permitted to be given under this
Agreement shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the parties at their respective addresses set
forth herein, or to such other address as either shall have specified by notice
in writing to the other.  Notice shall be deemed duly given hereunder when
delivered or mailed as provided herein.

 
6

--------------------------------------------------------------------------------

 
 
13.2         Plan Paramount; Conflicts with Plan.  This Agreement and the Option
shall, in all respects, be subject to the terms and conditions of the Plan,
whether or not stated herein.  In the event of a conflict between the provisions
of the Plan and the provisions of this Agreement, the provisions of the Plan
shall in all respects be controlling.
 
13.3         Shareholder Rights.  The Employee shall not have any of the rights
of a shareholder with respect to the Option Shares until such shares have been
issued after the due exercise of the Option.
 
13.4         Waiver.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach.
 
13.5         Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof.  This Agreement
may not be amended except by writing executed by the Employee and the Company.
 
13.6         Binding Effect; Successors.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and, to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives.  Nothing in this Agreement, expressed or implied, is intended
to confer on any person other than the parties hereto and as provided above,
their respective heirs, successors, assigns and representatives any rights,
remedies, obligations or liabilities.
 
13.7         Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to choice
of law provisions.
 
13.8         Headings.  The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of this Agreement.

 
7

--------------------------------------------------------------------------------

 
 
13.9         Section 409A.  The Option granted hereunder is intended to be
exempt from the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A ”).  To the extent that the Options or any payments or
benefits provided hereunder are considered deferred compensation subject to
Section 409A, the Company intends for this Agreement and the Option to comply
with the standards for nonqualified deferred compensation established by Section
409A (the “409A Standards”).  Notwithstanding anything herein to the contrary,
to the extent that any terms of this Agreement or the Option would subject the
Employee to gross income inclusion, interest or an additional tax pursuant to
Section 409A, those terms are to that extent superseded by the 409A
Standards.  The Company reserves the right to amend the Option granted hereunder
to cause such Option to comply with or be exempt from Section 409A.

 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.
 
EMPLOYEE:
 
FREDERICK’S OF HOLLYWOOD GROUP INC.
     
/s/ Thomas Rende
 
By:
/s/ Thomas J. Lynch
Name:  Thomas Rende
 
Name:
Thomas J. Lynch
   
Title
Chief Executive Officer
Address:
   
  
   
  
   


 
9

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF NOTICE OF EXERCISE OF OPTION


   
   
DATE
   



Frederick’s of Hollywood Group Inc.
1115 Broadway
11th Floor
New York, New York  10010


Attention:  The Board of Directors


Re:           Purchase of Option Shares


Gentlemen:


In accordance with my Stock Option Agreement dated as of June 1, 2010
(“Agreement”) with Frederick’s of Hollywood Group Inc. (the “Company”), I hereby
irrevocably elect to exercise the right to purchase _________ shares of the
Company’s common stock, par value $.01 per share (“Common Stock”), which are
being purchased for investment and not for resale.


As payment for my shares, enclosed is a certified or bank check payable to
Frederick’s of Hollywood Group Inc. in the sum of $ .


I hereby represent, warrant to, and agree with, the Company that


(i)           I acquired the Option and shall acquire the Option Shares for my
own account and not with a view towards the distribution thereof;


(ii)          I have received a copy of all reports and documents required to be
filed by the Company with the Commission pursuant to the Exchange Act within the
last 24 months and all reports issued by the Company to its stockholders;


(iii)         I understand that I must bear the economic risk of the investment
in the Option Shares, which cannot be sold by me unless they are registered
under the Securities Act of 1933 (the “1933 Act”) or an exemption therefrom is
available thereunder and that the Company is under no obligation to register the
Option Shares for sale under the 1933 Act;
 
(iv)         I have had both the opportunity to ask questions and receive
answers from the officers and directors of the Company and all persons acting on
its behalf concerning the terms and conditions of the offer made hereunder and
to obtain any additional information to the extent the Company possesses or may
possess such information or can acquire it without unreasonable effort or
expense necessary to verify the accuracy of the information obtained pursuant to
clause (ii) above;


(v)          I am aware that the Company shall place stop transfer orders with
its transfer agent against the transfer of the Option Shares in the absence of
registration under the 1933 Act or an exemption therefrom as provided herein;

 
10

--------------------------------------------------------------------------------

 

(vi)         my rights with respect to the Option Shares shall, in all respects,
be subject to the terms and conditions of this Company’s Amended and Restated
1988 Stock Option Plan and this Agreement; and


(vii)        in the absence of an effective registration statement under the
1933 Act, the certificates evidencing the Option Shares shall bear the following
legend:


“The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933.  The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.”


Kindly forward to me my certificate at your earliest convenience.


Very truly yours,


  
 
  
 
(Signature)
 
(Address)
 
  
 
  
 
(Print Name)
 
(Address)
             
  
     
(Social Security Number)
 

 
 
11

--------------------------------------------------------------------------------

 
